      Case 2:19-cv-00429-RMP      ECF No. 25   filed 09/30/20      PageID.311 Page 1 of 4



1

2                                                                         FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON


3                                                               Sep 30, 2020
                                                                     SEAN F. MCAVOY, CLERK
4

5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7     BEDROCK MASONRY, INC,
      United States for the benefit and use      NO: 2:19-CV-429-RMP
8     of Bedrock Masonry, Inc., an Idaho
      corporation,                               ORDER DENYING DEFENDANT
9                                                INNOVATIVE CONSTRUCTION &
                                Plaintiff,       DESIGN LTD’S MOTION FOR
10                                               RECONSIDERATION
            v.
11
      INNOVATIVE CONSTRUCTION &
12    DESIGN LTD, a Washington
      corporation; BERKLEY
13    INSURANCE COMPANY, a
      Delaware corporation,
14
                                Defendants.
15

16         BEFORE THE COURT is Defendant Innovative Construction & Design

17   Limited’s (“ICD’s”) Motion for Reconsideration, ECF No. 21, of the Court’s

18   decision to consolidate two cases under the above-captioned matter. The Court has

19   reviewed Defendant’s Motion, ECF No. 21, Plaintiff Bedrock Masonry, Inc.’s

20   Response, ECF No. 22, the remaining record, the relevant law, and is fully informed.

21


     ORDER DENYING DEFENDANT INNOVATIVE CONSTRUCTION & DESIGN
     LTD’S MOTION FOR RECONSIDERATION ~ 1
      Case 2:19-cv-00429-RMP       ECF No. 25    filed 09/30/20   PageID.312 Page 2 of 4



1    Defendant ICD did not file a reply within the hearing timeframe provided by LCivR

2    7.

3                                       BACKGROUND

4          On July 21, 2020, this Court granted Plaintiff’s Motion to Consolidate Case

5    Nos. 2:19-cv-429-RMP and 2:19-cv-375-SMJ. ECF No. 20. Plaintiff Bedrock and

6    the Plaintiff in the consolidated case, Monster Concrete LLC, entered separate

7    subcontracts with ICD, which was acting as general contractor for the Bureau of

8    Reclamation’s Grand Coulee Dam Fire Station, Contract No. R16PC00143 (the

9    “Project”). See id. at 2. After considering whether consolidation would serve the

10   interests of Fed. R. Civ. P. 42(a), the Court found that consolidation was prudent and

11   warranted in this matter. Id. at 5−6.

12                                       DISCUSSION

13         District courts have inherent jurisdiction to modify, alter, or revoke a prior

14   order. United States v. Martin, 226 F.3d 1042, 1049 (9th Cir. 2000).

15   “Reconsideration [of a prior order] is appropriate if the district court (1) is presented

16   with newly discovered evidence, (2) committed clear error or the initial decision was

17   manifestly unjust, or (3) if there is an intervening change in controlling law.” Sch.

18   Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993).

19         Reconsideration is an “extraordinary remedy, to be used sparingly in the

20   interests of finality and conservation of judicial resources.” Carroll v. Nakatani, 342

21   F.3d 934, 945 (9th Cir. 2003). A motion for reconsideration may not be used to


     ORDER DENYING DEFENDANT INNOVATIVE CONSTRUCTION & DESIGN
     LTD’S MOTION FOR RECONSIDERATION ~ 2
      Case 2:19-cv-00429-RMP         ECF No. 25        filed 09/30/20   PageID.313 Page 3 of 4



1    raise arguments or present evidence for the first time when they could reasonably

2    have been raised earlier in the litigation."). Kona Enterprises, Inc. v. Estate of

3    Bishop, 229 F.3d 877, 890 (9th Cir. 2000).

4           Defendant ICD does not set forth arguments for why reconsideration is

5    appropriate under the above-articulated standard. ECF No. 21. Rather, ICD seeks

6    “clarification” regarding a host of issues pertaining to the logistics and procedure to

7    be utilized in an eventual trial in this consolidated case. Id. at 4−5. Alternatively,

8    and without offering any legal authority to support the request, ICD seeks

9    consolidation of the cases for discovery purposes only and bifurcation of the

10   separate Plaintiffs’ cases for trial. Id. at 6.

11          Plaintiff Bedrock responds that ICD’s logistical concerns about how the

12   parties will present their respective claims and defenses at trial do not constitute

13   error warranting reconsideration and, instead, can be “worked out” between counsel

14   and the Court before the trial date. ECF No. 2 at 3−4. Bedrock further argues the

15   Court already considered, in granting consolidation, the reasoning offered by ICD to

16   argue for the bifurcation of trials. Id. at 4−5.

17          As noted above, ICD did not file any reply addressing Bedrock’s arguments

18   against reconsideration.

19          The Court finds no basis to reconsider its Order Granting Plaintiff’s Motion to

20   Consolidate; none of the factors supporting reconsideration is satisfied. See Sch.

21   Dist. No. 1J, 5 F.3d at 1263. Moreover, the Court notes that the parties have


     ORDER DENYING DEFENDANT INNOVATIVE CONSTRUCTION & DESIGN
     LTD’S MOTION FOR RECONSIDERATION ~ 3
      Case 2:19-cv-00429-RMP       ECF No. 25    filed 09/30/20   PageID.314 Page 4 of 4



1    stipulated to a stay of this matter pending completion of an investigation by the

2    United States Bureau of Reclamation. ECF No. 23. The Court will grant the stay by

3    separate Order and, once that stay is lifted, will set a conference with the parties to

4    identify sufficient procedures and proceedings to address the scheduling and

5    substantive needs of this case.

6          Accordingly, IT IS HEREBY ORDERED that Defendant ICD’s Motion for

7    Reconsideration, ECF No. 21, is DENIED.

8          IT IS SO ORDERED. The District Court Clerk is directed to enter this

9    Order and provide copies to counsel.

10         DATED September 30, 2020.

11
                                                 s/ Rosanna Malouf Peterson
12                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
13

14

15

16

17

18

19

20

21


     ORDER DENYING DEFENDANT INNOVATIVE CONSTRUCTION & DESIGN
     LTD’S MOTION FOR RECONSIDERATION ~ 4
